Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/25/2021.  Claims 1-2, 4-10, 17-20 are currently pending within this application with claims 8-10 and 19-20 being withdrawn from further consideration.

2.	This application is in condition for allowance except for the presence of claims 8-10 and 19-20 that are directed to species non-elected without traverse.  Accordingly, claims 8-10 and 19-20 have been cancelled.

Information Disclosure Statement
3.	The information disclosure statement(s) filed on 3/30/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.  

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claims 8-10 and 19-20:  Canceled

Allowable Subject Matter
5.	Claims 1-2, 4-7, 17-18 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 1, 7, 17, and 18 are directed towards a method and apparatus that includes/performs the operations of at least “calculating a value of a normalization parameter for an input image through a normalization model; normalizing the input image using the calculated value of the normalization parameter; acquiring a predicted label for the normalized input image through a target model; and updating the normalization model based on a loss of the predicted label, wherein the input image is a multi-channel image comprising a first channel image and a second channel image, wherein the normalization parameter comprises a plurality of parameters for a plurality of channels corresponding to the multi-channel image, and the plurality of parameters comprises a first channel parameter corresponding to the first channel image and a second channel parameter corresponding to the second channel image, and wherein normalizing the input image comprises normalizing the first channel image using a value of the first channel parameter and normalizing the second channel image using a value of the second channel parameter” and “calculating a value of a normalization parameter for an input image through a normalization model; normalizing the ”.
  	The cited and considered prior art, specifically those relied upon in the previous Office action(s) as well as those cited in conjunction with the instant Office action, fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 7, 17, and 18 are allowed.
	Claims 2, 4-6 are allowed for being dependent upon allowed base claim 1.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664